FILED BY CLERK
                          IN THE COURT OF APPEALS                    MAY 18 2007
                              STATE OF ARIZONA
                                                                      COURT OF APPEALS
                                DIVISION TWO                            DIVISION TWO


ADRIAN E.,                                )
                                          )
                             Appellant,   )          2 CA-JV 2006-0053
                                          )          DEPARTMENT B
                   v.                     )
                                          )          OPINION
ARIZONA DEPARTMENT OF                     )
ECONOMIC SECURITY and                     )
NAINOA E.,                                )
                                          )
                             Appellees.   )
                                          )


           APPEAL FROM THE SUPERIOR COURT OF PIMA COUNTY

                               Cause No. 16861800

                        Honorable Nanette M. Warner, Judge

                                   AFFIRMED


Belinda B. BreMiller                                                         Tucson
                                                              Attorney for Appellant

Terry Goddard, Arizona Attorney General
 By Stacy L. Shuman                                                            Mesa
                                                      Attorneys for Appellee Arizona
                                                    Department of Economic Security

Davida Arambula                                                              Tucson
                                                     Attorney for Appellee Nainoa E.


E C K E R S T R O M, Presiding Judge.
¶1            Appellant Adrian E. appeals from the juvenile court’s termination of his

parental rights to his son Nainoa E., born August 23, 2003, arguing the court lacked

authority to order termination during a status conference he had failed to attend. Adrian

also appeals from a subsequent order denying his motion to set aside the termination order.

Although we identify inadequacies in the form of notice provided to Adrian—a form

designed to alert parents that their failure to appear at court proceedings could constitute

waiver of their legal right to contest the termination of their parental rights—we affirm the

termination of Adrian’s parental rights to Nainoa based on the specific facts of this case.

                             Facts and Procedural History

¶2            Nainoa, a child who suffers from numerous medical conditions, was

adjudicated dependent as to Adrian in April 2004. In September 2005, the Arizona

Department of Economic Security moved to terminate Adrian’s parental rights to Nainoa on

the grounds of mental illness or chronic substance abuse pursuant to A.R.S. § 8-533(B)(3),

the child’s out-of-home placement for nine months or longer pursuant to § 8-533(B)(8)(a),

and the child’s out-of-home placement for fifteen months or longer pursuant to § 8-

533(B)(8)(b).1 The Department later amended the motion to include as an additional

ground pursuant to § 8-533(B)(4) that Adrian had been sentenced to a term of imprisonment

of such length that it would deprive Nainoa of a normal home for a period of years. The

motion also alleged termination was in Nainoa’s best interests.



       Nainoa’s mother’s parental rights were terminated in December 2005. In April 2006,
       1

a permanent guardianship was established for Nainoa’s twin sister, Byanca.

                                             2
¶3            After multiple continuances of an anticipated jury trial, the juvenile court held

two status conferences of relevance to the issues presented in this appeal. The first was held

on May 22, 2006. Adrian was present at the hearing and in the custody of the Pima County

Adult Detention Center. During the hearing, the court scheduled a four-day jury trial to

commence on August 22. The court also scheduled a second status conference for August 7.

¶4            The May 22 minute entry states that the juvenile court “inform[ed Adrian] of

his rights” and that Adrian signed a “[w]ritten notice of rights” and was provided a copy of

the notice. That document, bearing Adrian’s signature, entitled “Notice to Parent in

Termination Action,” is consistent with “Form V,” a template appended to the Arizona

Rules of Procedure for the Juvenile Court.2 Adrian does not dispute that the form bearing

his signature lists both the trial dates and the August 7 status conference or that it states:

                     You are required to appear for all court hearings. If you
              cannot attend a court hearing, you must prove to the court that
              you did not appear for good cause. If you fail to appear without
              good cause for the Termination Pretrial Conference,
              Termination Settlement Conference or Termination
              Adjudication, the court may determine that you have waived
              your legal rights including the right to trial to a jury, admitted
              the grounds alleged in the motion/petition for termination and
              may terminate your parental rights to your child based on the
              record and evidence presented.

¶5            Without explanation, Adrian did not appear on August 7. After confirming

that he had been released from jail on a work furlough, the court proceeded in his absence




       2
       Form V is no longer in effect. Its nearly verbatim and currently effective counterpart,
Form III, contains no differences relevant to this decision.

                                              3
with a “default” adjudication hearing on the motion for termination.3 In support of the

motion, the Department moved for the admission of seven reports authored by Child

Protective Services (CPS) personnel. Nainoa’s counsel did not oppose the admission of the

documents and the court admitted them. Adrian’s counsel reminded the court she had

previously “file[d] objections to those reports,” and the court responded it would not rule

on the objections but would follow “general rules.” No further discussion about the reports’

admissibility occurred.

¶6            The Department then presented the testimony of CPS case manager Francisco

Rendon. Rendon testified generally that termination was in Nainoa’s best interests. At the

conclusion of Rendon’s testimony, the juvenile court found the Department had proved

three of the alleged grounds for termination: mental illness or chronic substance abuse, nine

months’ out-of-home placement, and fifteen months’ out-of-home placement. The court

also found that termination of Adrian’s parental rights was in Nainoa’s best interests and

directed the Department to submit an order for the court’s signature. The juvenile court did

not mention the alleged felony conviction ground, and Adrian’s parental rights were not

terminated on that basis.




       3
        When a parent fails to appear without good cause for certain hearings in a
termination action, the juvenile court may proceed in the parent’s absence with what is
commonly referred to as a “default.” In this procedure, the juvenile court may deem a
nonappearing parent to have admitted the allegations of the motion for termination of
parental rights, but may terminate those rights only if “the record and evidence presented”
also support the adjudication. Ariz. R. P. Juv. Ct. 64(C), 17B A.R.S.; see also A.R.S. §§
8-537(C), 8-863(C).

                                             4
¶7            On August 24, Adrian moved to set aside the termination order, arguing the

juvenile court had lacked authority to proceed by default at a status conference. He

alternatively argued he had established good cause for his failure to appear on August 7,

citing an affidavit in which he attested, inter alia, that he had been unaware of the August

7 hearing because he had not received a copy of the May 22 minute entry his attorney had

mailed to him, and his copy of the Notice to Parent showing the August 7 date had likely

been lost while he had been en route to the jail after the May 22 hearing. The court denied

Adrian’s motion and signed the termination order the Department had previously submitted.

                                         Discussion

A. Juvenile Court’s Authority

¶8            On appeal, Adrian first contends the juvenile court lacked authority to proceed

by default at a status conference and therefore clearly erred in refusing to set aside the order

terminating his parental rights. For support, he cites various statutes and rules of procedure

and our decision in Don L. v. Arizona Department of Economic Security, 193 Ariz. 556,

975 P.2d 146 (App. 1998). In that case, we reversed a termination order “because neither

a statute nor a rule [had] authorized the juvenile court to enter a default against the father

for failing to appear at a status hearing.” Id. ¶ 8. Adrian claims that despite subsequent

revision of the rules of procedure for the juvenile court, the rules “still do not appear to

permit a termination at a status hearing.”

¶9            The interpretation of a court rule presents a question of law that we review de

novo. Merlina v. Jejna, 208 Ariz. 1, ¶ 7, 90 P.3d 202, 204 (App. 2004). Rule 64(C), Ariz.


                                               5
R. P. Juv. Ct., 17B A.R.S., did not exist when we decided Don L. The version of the rule

applicable to Adrian provided that a notice of hearing accompanying a motion or petition

for termination of parental rights

              shall advise the parent . . . that failure to appear at the initial
              hearing, pretrial conference, status conference or termination
              adjudication hearing, without good cause, may result in a
              finding that the parent . . . has waived legal rights, including the
              right to trial to a jury,[4] and is deemed to have admitted the
              allegations in the motion or petition for termination. The notice
              shall advise the parent . . . that the hearings may go forward in
              the absence of the parent . . . and may result in the termination
              of parental rights based upon the record and evidence
              presented.

(Emphasis added.) The plain language of this rule undeniably suggests parental rights may

be terminated by default at any of the four types of hearings named in the rule, including

status conferences.

¶10           In addition, two other rules specifically prescribe a procedure for addressing

a parent’s failure to appear at two of the other types of hearings listed in Rule 64(C). The

procedure to be followed for initial termination hearings is addressed in Rule 65(C)(6)(c),

Ariz. R. P. Juv. Ct., 17B A.R.S. A virtually identical procedure for termination adjudication

hearings is prescribed by Rule 66(D)(2), Ariz. R. P. Juv. Ct., 17B A.R.S. The procedures

set forth in these rules closely mimic the cautionary language used in Rule 64(C) authorizing

the court to deem a parent’s failure to appear as a waiver of rights and admission of


       4
       A statute previously granting a right to a jury trial upon demand by a parent facing
termination of his or her parental rights has been repealed. See 2003 Ariz. Sess. Laws 2d
Spec. Sess., ch. 6, § 45 (repealing A.R.S. § 8-223, effective Jan. 1, 2007). Rule 64(C) has
been amended to reflect this legislative change.

                                               6
allegations and to enter a termination adjudication order based upon the record and evidence

presented. See Ariz. R. P. Juv. Ct. 65(C)(6)(c), 66(D)(2).

¶11           Adrian acknowledges these rules, but claims that despite Rule 64(C)’s

directive to advise parents the court may proceed to a termination hearing at a status

conference in their absence, only Rules 65 and 66 confer authority on the juvenile court to

actually enter such “default” termination orders. Adrian then reasons that the juvenile

court’s authority to enter default judgments is confined only to the two types of hearings

addressed by Rules 65 and 66. Because a status conference is not among them, he

concludes the juvenile court lacked authority to proceed in his absence during the August

7 status conference.

¶12           We disagree. Rule 64(C) plainly requires a parent to be notified at the time

he or she is served with a termination motion that the failure to appear for a status

conference could result in termination of parental rights, and Adrian was properly served,

through counsel, with such notice in September 2005. See A.R.S. § 8-863(A). Our

reluctance to interpret a rule or statute in a manner that renders any part of it superfluous,

see In re Maricopa County No. MH 2001-001139, 203 Ariz. 351, ¶ 17, 54 P.3d 380, 383

(App. 2002), leads us to the only logically available conclusion: Rule 64(C) implicitly

authorizes the juvenile court, in accordance with the procedure described in Rules

65(C)(6)(c) and 66(D)(2), to terminate the parental rights of a parent who, like Adrian, fails

to appear without good cause for a status conference on a pending motion for termination.




                                              7
See also Merlina, 208 Ariz. 1, ¶ 7, 90 P.3d at 204 (same rules of construction apply for

court rules as for statutes).

¶13            The Department also cites A.R.S. § 8-537(C) as statutory authority for the

juvenile court to proceed by default. That statute does state, in relevant part, “[i]f a parent

does not appear at the . . . status conference,” the court may proceed in the parent’s absence

if other criteria are also met. Id. However, § 8-537(C) falls within article 2, chapter 5 of

title 8 (A.R.S. §§ 8-531 through 8-544). The Department did not initiate the termination

proceedings involving Nainoa by filing a termination petition under article 2 of chapter 5.

Instead, the termination proceedings were initiated by the Department’s filing a termination

motion in an ongoing dependency proceeding pursuant to article 4 of chapter 10 (A.R.S.

§§ 8-861 through 8-864). And § 8-532(C) specifically states, with an exception not relevant

here, that “article [2 of chapter 5] does not apply to termination proceedings conducted

pursuant to chapter 10, article 4 of this title.” Thus, § 8-537(C) is not applicable to the

parental termination proceeding initiated by motion here.

¶14            Accordingly, we disagree with the Department that § 8-537(C) provided

statutory authority for the juvenile court to proceed as it did here.5 But Adrian does not

       5
         We are aware other appellate decisions have applied various statutory provisions of
article 2 of chapter 5 without discussion in cases in which the termination proceedings were
or may have been conducted under chapter 10, article 4. See, e.g., Kelly R. v. Ariz. Dep’t
of Econ. Sec., 213 Ariz. 17, ¶ 28, 137 P.3d 973, 978 (App. 2006) (addressing criteria for
appointment of guardian ad litem under A.R.S. § 8-535(F)); Kenneth T. v. Ariz. Dep’t of
Econ. Sec., 212 Ariz. 150, ¶ 24, 128 P.3d 773, 777 (App. 2006) (§ 8-537 does not prohibit
entry of summary judgment in termination proceedings); Jesus M. v. Ariz. Dep’t of Econ.
Sec., 203 Ariz. 278, ¶ 4, 53 P.3d 203, 205 (App. 2002) (clear and convincing standard of
proof required by § 8-537(B)).

                                              8
contend that the supreme court improperly exercised its rule-making authority when it

adopted Rule 64(C), a provision that unambiguously extends the authority of the juvenile

court to proceed by default in termination proceedings initiated by motion.6 Because Rule

64(C) independently authorized the juvenile court to proceed by default at the August 7

status hearing, the court correctly rejected Adrian’s claim that it had exceeded its authority

in doing so.

B. Good Cause

¶15            Adrian next contends, as he did below, that the juvenile court was required

to set aside the termination order because he had established good cause for his failure to

appear on August 7. “[A] finding of good cause for a failure to appear is largely

discretionary.” John C. v. Sargeant, 208 Ariz. 44, ¶ 13, 90 P.3d 781, 784 (App. 2004). We

therefore review the finding for an abuse of discretion and generally will reverse only if the

juvenile court’s exercise of that discretion was “‘manifestly unreasonable, or exercised on

untenable grounds, or for untenable reasons.’” Lashonda M. v. Ariz. Dep’t of Econ. Sec.,

210 Ariz. 77, ¶ 19, 107 P.3d 923, 929 (App. 2005), quoting Quigley v. Tucson City Court,

132 Ariz. 35, 37, 643 P.2d 738, 740 (App. 1982).

¶16            In his motion and supporting affidavit, Adrian essentially claimed it was

reasonable for him to have: (1) lost the Notice to Parent, which he could not remember


       6
       We do not imply a complete absence of statutory authority for the juvenile court to
proceed by default in termination actions conducted under chapter 10, article 4. To the
contrary, A.R.S. § 8-863(C) provides such authority. However, that statute was not relied
upon by any of the parties here, nor does it address the entry of default judgments at status
conferences, the specific issue presented.

                                              9
having received; (2) recalled only the dates set for trial; and (3) become “confus[ed]” by the

number of hearings that had been held. In addressing Adrian’s contentions, we acknowledge

that the notice Adrian received on May 22, the last notice he received before failing to

appear on August 7, was misleading and confusing. That notice did not advise Adrian that

his failure to appear at a status conference could result in termination of his parental rights.

Instead, in conformity with Form V’s (and current Form III’s) suggested text, it referred only

to a pretrial conference, settlement conference, or adjudication hearing.             We find

inexplicable the form’s inconsistency with Rule 64(C), the latter of which includes status

conferences but does not refer to settlement conferences as among those hearings at which

parental rights may be terminated by default.         Conceivably, the notice’s erroneous

itemization of those hearings might mislead or confuse a parent—even one who has earlier

received more accurate warnings or admonishments about the consequences of a failure to

appear at a status conference.

¶17           We therefore urge our juvenile courts to utilize a notice that conforms with

Rule 64(C) in part because of the emphasis that notice receives in the courtroom. Parents

are asked to sign the notice and are provided a copy of it. That useful process conveys to

the parent the importance of attending the itemized hearings, assists the parent in

remembering the upcoming court dates, and memorializes that the parent has received the

notice. But if the notice contains incorrect or misleading information, that process only

increases the risk that parents will rely upon any inaccuracies to their detriment.




                                              10
¶18           Moreover, the juvenile court apparently filled out a portion of the form in a

fashion that could confuse parents. The form Adrian signed on May 22 shows the next

hearing type as “trial/status conference.” Then, in handwriting following the word “Date,”

the notice shows “8/22, 23, 24, 25,” the dates set for trial. Below that, in white space

reserved above the signature line, additional handwriting states “8/7/06 at 1:30 status

conference.” Adrian’s claim—that he “had committed the trial dates to memory as being

the next time [he] needed to appear”—is consistent with the confusing, nonchronological

order in which the dates of Adrian’s future hearings are itemized under the category “Next

hearing type.” We thus discourage the practice of showing the dates of the “[n]ext

hearing(s)” in anything other than chronological order.

¶19           However, the importance of these inconsistencies and potentially confusing

attributes of the notice is greatly diminished under the specific facts of this case because

Adrian ultimately contended that he had lost the notice altogether or perhaps had never

actually received a copy of it. Moreover, Adrian’s motion to set aside the termination order

and accompanying affidavit did not establish that he had lacked actual notice of the hearing

or the consequences of his failure to appear at it. The record, by contrast, shows he had

received both.   Throughout the dependency and termination proceedings, the court

repeatedly admonished Adrian that his failure to attend “future hearings” could result in

termination of his parental rights. Indeed, his children previously had been adjudicated

dependent as to him by default when he had failed to appear at a status hearing.

Accordingly, Adrian’s claims about the adequacy of the notice he received and the


                                            11
reasonableness of his calendaring error raised substantial questions of fact and credibility

for the juvenile court to resolve.

¶20           The court did so in September 2006, after a hearing on Adrian’s motion to set

aside the default. Adrian testified at the hearing, was cross-examined by counsel for the

Department, and was further questioned by the court. The court then denied the motion

“[f]or the reasons set forth on the record.” Unfortunately, a transcript of the hearing is not

included in the record on appeal. And, as Adrian correctly implies, its absence appears to

have resulted from an error on the part of the superior court clerk.7

¶21           Adrian insists in his reply brief, however, that the transcript is not “essential

to deciding the issues presented” and that “the minute entries and the parties’ pleadings set

forth a sufficient record of the case to render a decision.” We generally presume items that

are necessary for our consideration of the issues but not included in the record support the

court’s findings and conclusions. See Baker v. Baker, 183 Ariz. 70, 73, 900 P.2d 764, 767

(App. 1995). Our reticence to reverse a juvenile court’s discretionary ruling, particularly

one that finds support in the available record, is only amplified when an appellant insists we


       7
        Adrian stated in his notice of appeal that he was appealing from the “denial of his
Motion to Set Aside Default and the form of Order entered on or around the 25th day of
September terminating his parental rights.” Under the applicable version of Rule 89(C)(1),
Ariz. R. P. Juv. Ct., 17B A.R.S., the clerk of the superior court was required to serve a copy
of the notice “on each court reporter who reported any juvenile court proceeding that [wa]s
part of the transcript as defined by [Rule 89](D)(2).” Because the hearing on Adrian’s
motion was one “that generated the order being appealed,” Rule 89(D)(2)(d), the clerk
should have notified the court reporter, and the transcript should have been included in the
record on appeal. Ariz. R. P. Juv. Ct. 89(D)(1). The clerk’s letter of October 5, 2006,
shows this was not done.

                                             12
need not be privy to the court’s reasoning or all of the evidence upon which its decision was

based. Accordingly, although we urge our juvenile courts to generate form notices that

accurately and clearly describe the hearings that parents must attend on penalty of forfeiting

their rights, we can find no abuse of discretion in the juvenile court’s specific denial of

Adrian’s motion to set aside the termination order.

C. Admissibility and Sufficiency of the Evidence

¶22           Finally, Adrian claims the juvenile court lacked sufficient evidence upon which

to base its findings that grounds for termination existed. He contends six of the seven

documentary exhibits admitted into evidence over his objection were not properly admitted.

He further contends the exhibits themselves, coupled with Rendon’s testimony, did not

provide sufficient evidence to support the juvenile court’s findings. The Department

counters that Adrian abandoned these arguments by failing to sufficiently develop them on

appeal. We find any possible error in the court’s evidentiary rulings was either harmless or

waived and the evidence supports the court’s findings.

¶23           At the August 7 hearing, after the Department had moved to admit Exhibits

One through Seven, the court and Adrian’s counsel had the following exchange:

                    MS. BREMILLER: I did file objections to those reports,
              Your Honor.

                      THE COURT: For the purpose of jury trial that would
              be a different issue, not for purpose of a court hearing. The
              Cou[rt] would rule on each of those. The Court has general
              rules it follows.

                     MS. BREMILLER: Okay.


                                             13
Although the court’s ruling on the theory of admissibility of the documents is unclear,

Exhibits One through Six had been previously admitted during various dependency hearings.

Consequently, each of those exhibits was a part of the record the juvenile court could

consider in conducting a default hearing. See Ariz. R. P. Juv. Ct. 64(C) (requiring notice to

parent that court can proceed with adjudication of termination “based upon the record and

evidence presented” if parent fails to appear without good cause) (emphasis added); see also

Ariz. R. P. Juv. Ct. 65(C)(6)(c), 66(D)(2). Therefore, irrespective of their independent

admissibility on August 7, the juvenile court properly considered Exhibits One through Six.

¶24           Adrian waived any objection to Exhibit Seven. That document, a report

authored by Rendon in February 2006, was not a subject of the written objections of which

Adrian’s counsel reminded the court on August 7. Adrian did not separately object to its

admission below, nor does he appear to challenge its admission on appeal. As a result, all

of the exhibits were either a part of the record or admitted into evidence without objection,

and the juvenile court did not err in considering them.

¶25           Adrian contends, however, that the evidence nevertheless was insufficient to

support the court’s conclusions that grounds for termination existed because the

Department’s earlier motion for summary judgment had been unsuccessful. According to

Adrian, it “defies common sense” that “the same information, not presented by the State in

affidavit form” could constitute “clear and convincing evidence in support of the termination

of [his] parental rights.” We reject this argument because it conflates a determinative

question for summary judgment—whether the evidence presents genuine issues of material


                                             14
fact—with a determinative question for adjudication—whether, based on the evidence, the

trier of fact should resolve those issues in the movant’s favor. In this appeal, we are

concerned only with the latter of these, and we will affirm if any reasonable evidence

supports a juvenile court’s findings. See Jesus M. v. Ariz. Dep’t of Econ. Sec., 203 Ariz.
278, ¶ 4, 53 P.3d 203, 205 (App. 2002).

¶26           Adrian, however, fails to explain how the record and evidence presented fell

short of establishing that at least one alleged ground for termination of his parental rights

existed, particularly in light of the fact that he was deemed to have admitted the allegations

contained in the motion for termination. We have reviewed the record and found ample

evidence from which the juvenile court could conclude that the Department made a diligent

effort to provide appropriate reunification services, that Nainoa remained in an out-of-home

placement for more than nine months, that Adrian substantially neglected or willfully

refused to remedy the circumstances causing Nainoa to remain in such a placement, and that

termination of Adrian’s parental rights was in Nainoa’s best interests. Accordingly, the

juvenile court properly found a statutory ground for termination under § 8-533(B)(8)(a) had

been established. Having reached this conclusion, we need not consider the remaining

grounds upon which Adrian’s parental rights were terminated. See Pima County Severance

Action No. S-110, 27 Ariz. App. 553, 554, 556 P.2d 1156, 1157 (1976) (when evidence

supports one ground for termination, appellate court need not consider other grounds).




                                             15
                                      Conclusion

¶27          We affirm the juvenile court’s orders terminating Adrian’s parental rights to

Nainoa and denying the motion to set aside that judgment.




____________________________________
                                   PETER J. ECKERSTROM, Presiding Judge

CONCURRING:



____________________________________
J. WILLIAM BRAMMER, JR., Judge



____________________________________
PHILIP G. ESPINOSA, Judge




                                           16